

Exhibit 10.14

WELLCARE HOLDINGS, LLC


SUBSCRIPTION AGREEMENT


This Subscription Agreement (this “Agreement”) is made and entered into as of
_______________ by and between WellCare Holdings, LLC, a Delaware limited
liability company (the “Company”), and ________________ (“Director”).
Capitalized terms used herein and not otherwise defined are defined in Section
10 hereof.
WHEREAS, Director serves as a director of the Company and/or one or more of its
subsidiaries; and
WHEREAS, the Company and Director desire to enter into this Agreement (i) to
provide for the issuance of Class A Common Units and Class C Common Units to
Director pursuant to the terms contained herein and (ii) to provide certain
rights and obligations with respect to Director’s ownership of Director Units.
 
NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:
 
1. Purchase, Sale and Grant of Common Units. Upon execution of this Agreement
and satisfaction of the other conditions contained herein, Director will
purchase, and the Company will sell ____________ Class A Common Units (the
“Investment Units”), in exchange for an aggregate cash purchase price of
$_____________, which represents a purchase price of $________ per Class A
Common Unit. As a result of the Director’s purchase of the Class A Common Units
described in the immediately preceding sentence, the Company hereby grants to
the Director __________ Class C Common Units (the “Incentive Units”). It is a
condition precedent to the Company’s sale of the Investment Units and the grant
of the Incentive Units that the Director shall have executed and delivered to
the Company a joinder to the LLC Agreement.
 
2. Representations and Warranties; Acknowledgments and Agreements.
 
(a) Representations and Warranties by Director. In connection with the issuance
of Director Units to Director pursuant to this Agreement, Director hereby
represents and warrants to the Company that:
 
(i) The Director Units acquired or to be acquired by Director will be acquired
for Director’s own account and not with a view to, or intention of, distribution
thereof in violation of the Securities Act of 1933, as amended (the “Securities
Act”), or any applicable state securities laws, and no Director Units will be
disposed of in contravention of the Securities Act or any applicable state
securities laws.
 
(ii) Director is a director of the Company or one of its subsidiaries, is
sophisticated in financial matters and is able to evaluate the risks and
benefits of the investment in Director Units.
 
(iii) Director is able to bear the economic risk of his investment in Director
Units for an indefinite period of time because the Director Units have not been
registered under the Securities Act and, therefore, cannot be sold unless
subsequently registered under the Securities Act or an exemption from such
registration is available.
 

1



 
(iv) Director has had an opportunity to ask questions and receive answers
concerning the terms and conditions of the offering of Director Units and has
had full access to such other information concerning the Company and its
subsidiaries as he has requested. Director acknowledges and agrees that this
Agreement is a legal document which is a binding obligation of Director and that
Director has been provided with ample opportunity to consult with independent
legal counsel regarding the terms, conditions and nature of this Agreement.
 
(v) This Agreement constitutes the legal, valid and binding obligation of
Director, enforceable in accordance with its terms, and the execution, delivery
and performance of this Agreement by Director does not and will not conflict
with, violate or cause a breach of any agreement, contract or instrument to
which Director is a party or any judgment, order or decree to which Director is
subject.
 
(b) Acknowledgment by Director. Director acknowledges and agrees that neither
the issuance of any Director Units to Director nor any provision contained
herein will entitle Director to continue to serve as a director of the Company
or its subsidiaries.
 
(c) Section 83(b) Election. Director hereby agrees that, by no later than 30
days after the date hereof, Director will file an Election to include Property
in Gross Income pursuant to Section 83(b) of the Internal Revenue Code of 1986,
as amended (a “Section 83(b) Election”) with the Internal Revenue Service
regarding the Director Units, which Section 83(b) Election shall be in a form
reasonably satisfactory to the Company and August result in Director recognizing
taxable income during the current calendar year.
 
3. Vesting of Director Incentive Units.
 
(a) The Director Incentive Units shall “vest” as provided in this Section 3. As
of any date the total number of Director Incentive Units which will be “Vested
Director Incentive Units” as of such date shall equal the product of the total
number of Director Incentive Units multiplied by the then Applicable Percentage
(as herein defined); provided, however, that upon the Director’s Termination
Date (the “Director Termination Date”), all vesting of Director Incentive Units
shall immediately cease, with the effect that from and after the Director
Termination Date the total number of Director Incentive Units which will be
“Vested Director Incentive Units” shall equal the number of Director Incentive
Units which were “Vested Director Incentive Units” as of the Director
Termination Date.
 
(b) For purposes of this Section 3, the “Applicable Percentage” shall equal, as
of any date, (x) if the Number of Months (as herein defined) as of such date is
less than 12, then zero percent (0%) and (y) if the Number of Months as of such
date is greater than or equal to 12, then “Q”%, where “Q” is determined by
multiplying the Number of Months as of such date by 2.08333333; provided that in
no event shall the “Applicable Percentage” be greater than 100%.
 

2



(c) For purposes of this Section 3, the “Number of Months” shall equal, as of
any date, the number of full calendar months during the period beginning on
_______________ and ending on either (i) such date of calculation or (ii) the
Director Termination Date if the Director Termination Date occurred prior to
such date (in all cases rounded down to the nearest whole number).
 
(d) As of any date, the term “Unvested Director Incentive Units” means the
Director Incentive Units that are not Vested Director Incentive Units as of such
date.
 
4. Forfeiture of Unvested Director Incentive Units upon the Director Termination
Date. If the Director Termination Date occurs for any reason, then, effective as
of the Director Termination Date and without any further action by the Company,
Director or any of Director’s Affiliates or any other Person, all then Unvested
Director Incentive Units (whether owned by Director, any of Director’s
Affiliates or any other Person) shall immediately be forfeited to the Company
and shall cease to be issued and outstanding.
 
5. Distributions on Unvested Director Incentive Units. Notwithstanding anything
contained herein to the contrary, if at any time the Company makes any
distribution (other than “Tax Advances” (as such term is defined in the LLC
Agreement)) or any other payment is made by any Person with respect to any
Unvested Director Incentive Units which, but for the provisions of this Section
5, the holder of such Unvested Director Incentive Units (an “Unvested Holder”)
would be entitled to receive, then such distribution or payment shall be made
into an escrow account (the “Escrow Account”) rather than to such Unvested
Holder. The Escrow Account shall provide (i) that the property distributed or
paid into such Escrow Account as well as all earnings thereon (the “Escrow
Property”) shall be held for the benefit of such Unvested Holder and for the
benefit of the Company’s other holders of Common Units as of the time of such
distribution or payment, (ii) that any such Escrow Property that is cash August
be invested in the discretion of the Company (or such other representative of
the holders of the Company’s Common Units as of the time of such distribution or
payment as August be appropriate) in short-term fixed income investments,
(iii) that so long as Director remains a director of a WellCare Company, such
Unvested Holder’s interest in the Escrow Property shall continue to “vest” in
the same manner as the “vesting” of such Holder’s Unvested Director Incentive
Units pursuant to the terms hereof and, subject to any applicable transfer
restrictions on the Escrow Property, upon the “vesting” of any Escrow Property,
ownership and control of such vested Escrow Property shall be transferred to
such Unvested Holder no later than 10 business days after the vesting of such
Escrow Property, (iv) that if the Director Termination Date occurs prior to the
“full vesting” of the Escrow Property, then, subject to any applicable transfer
restrictions on the Escrow Property, all “unvested” Escrow Property shall be
appropriately distributed to the other holders of the Company’s Common Units as
of the time of such distribution or payment, and all of the “vested” Escrow
Property which has not previously been distributed to such Unvested Holder shall
be distributed to such Unvested Holder, (v) that any WellCare Company (or such
other representative of the holders of the Company’s Common Units as of the time
of such distribution or payment as August be appropriate) August be the escrow
agent, and (vi) such other terms as the Board (or such other representative of
the holders of the Company’s Common Units as of the time of such distribution or
payment as August be appropriate) August deem appropriate and which are, in all
material respects, consistent with the intent of this Agreement (including
Section 3 and this Section 5).
 

3



6. Right to Purchase Units Upon Director Termination Date.
 
(a) Repurchase Option. If a Director Termination Date occurs, then the Director
Units (whether held by Director or one or more transferees and including any
Director Units acquired subsequent to such Termination Date) will, at the
Company’s election, be subject to repurchase by the Company pursuant to the
terms and conditions set forth in this Section 6 (the “Repurchase Option”) at a
price per Director Unit equal to the Fair Market Value per Director Unit
determined as of the Valuation Date, less the amount of any cash distributed by
the Company with respect to such Director Unit between the applicable Valuation
Date and the closing of the applicable repurchase.
 
(b) Repurchase Procedures. The Repurchase Option is exercisable by the Company
delivering written notice (the “Repurchase Notice”) to the holder or holders of
the applicable Director Units at any time during the six-month period beginning
on the Director Termination Date. The Repurchase Notice will set forth the
number of Director Units to be acquired from such holder(s), an estimate of the
aggregate consideration to be paid for such holder’s Director Units and the time
and place for the closing of the transaction.
 
(c) Closing of Repurchase. The closing of the transactions contemplated by this
Section 6 will take place on the date designated by the Company in the
Repurchase Notice, which date shall not be more than 60 days after the delivery
of such notice. The amount of the repurchase price to be paid for any Director
Units to be purchased by the Company pursuant to a Repurchase Option shall be
determined pursuant to Section 6(a) hereof and the aggregate amount of such
repurchase price shall be referred to herein as the “Aggregate Repurchase
Price.” The Company will pay the applicable Aggregate Repurchase Price for any
Director Units to be purchased by the Company pursuant to a Repurchase Option by
delivery of a check payable to or by wire transfer to an account or account(s)
designated by the holder(s) of such Director Units in an aggregate amount equal
to the applicable Aggregate Repurchase Price for such Director Units.
Notwithstanding anything to the contrary contained in this Agreement, all
repurchases of Director Units by the Company pursuant to this Repurchase Option
will be subject to applicable restrictions contained under applicable law
(including Delaware law) and in the Company’s and the other WellCare Companies’
debt and equity financing agreements. If any such restrictions prohibit the
repurchase of Director Units pursuant to this Section 6 which the Company is
otherwise entitled to make, the Company August make such repurchases as soon as
it is permitted to do so under such restrictions. The Company will receive from
each seller regarding the sale of Director Units the representation that such
seller has good and marketable title to such Director Units and that such
Director Units will be transferred to the Company free and clear of all liens,
claims and other encumbrances.
 
7. Restrictions on Transfer of Director Units.
 
(a) Neither any Director nor any Permitted Transferee (as herein defined) August
directly or indirectly, sell, pledge, assign, transfer or otherwise dispose of
(a “Transfer”) any interest in any Director Units, except (i) to the Company,
(ii) in Public Sales or in an Approved Sale (as herein defined), (iii) pursuant
to applicable laws of descent and distribution, or (iv) among Director’s Family
Group but only if such Transfer is for valid estate planning purposes and has
been approved by the Board; provided that the restrictions contained in this
 

4



Section 7 will continue to be applicable to the Director Units after any
Transfer of the type referred to in clause (iii) or (iv) above and, as a
condition to any such Transfer, the transferees of such Director Units must
agree in writing (which writing must be delivered to the Company) to be bound by
the provisions of this Agreement (unless such Transfer is pursuant to applicable
laws of descent and distribution, in which case, such writing shall be entered
into and delivered to the Company as soon as reasonably possible after such
Transfer). Any transferee of Director Units pursuant to a Transfer in accordance
with clause (iii) or (iv) above is herein referred to as a “Permitted
Transferee.” Upon the proposed Transfer of any Director Units pursuant to
clause (iii) or (iv) above, Director or such Permitted Transferee transferring
such Director Units will deliver a written notice (a “Transfer Notice”) to the
Company, which discloses in reasonable detail the identity of the Permitted
Transferee(s).
 
(b) All Director Units shall constitute “restricted securities,” as that term is
defined in Rule 144 promulgated by the U.S. Securities and Exchange Commission
pursuant to the Securities Act, and August not be Transferred except in
compliance with the registration requirements of the Securities Act or an
exemption therefrom.
 
(c) Any certificates representing Director Units will bear the following legend,
or a substantially similar legend:
 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND AUGUST NOT BE SOLD OR
TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT
OR AN EXEMPTION FROM REGISTRATION THEREUNDER.
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE ALSO SUBJECT TO ADDITIONAL
RESTRICTIONS ON TRANSFER, CERTAIN REPURCHASE OPTIONS AND CERTAIN OTHER
AGREEMENTS SET FORTH IN THAT CERTAIN SUBSCRIPTION AGREEMENT BETWEEN THE ISSUER
AND _________________, A COPY OF WHICH AUGUST BE OBTAINED BY THE HOLDER HEREOF
AT THE ISSUER’S PRINCIPAL PLACE OF BUSINESS WITHOUT CHARGE.”
 
The legend set forth above regarding this Agreement shall be removed from any
certificates evidencing any securities which cease to be Director Units.
 
(d) No holder of Director Units August Transfer any Director Units (except
pursuant to an effective registration statement under the Securities Act)
without first delivering to the Company an opinion of counsel reasonably
acceptable in form and substance to the Company (which counsel will be
reasonably acceptable to the Company) that registration under the Securities Act
is not required in connection with such Transfer. If such opinion of counsel,
reasonably acceptable in form and substance to the Company, further states that
no subsequent Transfer of such Director Units will require registration under
the Securities Act, if applicable, the Company will promptly upon such Transfer
deliver new certificates for such securities which do not bear the Securities
Act legend set forth above.
 

5



 
8. Approved Sale of the Company.
 
(a) If the Board or the holders of a majority of the number of voting Common
Units then outstanding approve a sale of all or substantially all of the
Company’s assets determined on a consolidated basis or a sale of all (or, for
accounting, tax or other reasons, substantially all) of the outstanding Common
Units (whether by merger, recapitalization, consolidation, reorganization,
combination or otherwise) to third party or parties (each such sale, an
“Approved Sale”), then each holder of Director Units will vote for, consent to
and raise no objections against such Approved Sale. If the Approved Sale is
structured as (i) a merger or consolidation, each holder of Director Units will
waive any dissenters’ rights, appraisal rights or similar rights in connection
with such merger or consolidation or (ii) a sale of equity securities, each
holder of Director Units will agree to sell all of his or her Director Units on
the terms and conditions approved by the Board or the holders of a majority of
the voting Common Units then outstanding, as the case August be. Each holder of
Director Units will take all necessary or desirable actions in connection with
the consummation of the Approved Sale as requested by the Company. Each holder
of Director Units hereby irrevocably constitutes and appoints the Company the
true and lawful attorney of such holder, with full power of substitution, in the
name of such holder or the Company to give effect to this Section 8, including
the execution of any documentation necessary to transfer ownership of Director
Units pursuant to an Approved Sale. Each holder of Director Units hereby agrees
that the powers granted to the Company in the immediately preceding sentence are
coupled with an interest and are irrevocable by any holder of Director Units.
 
(b) If the Company or the holders of the Company’s securities enter into any
negotiation or transaction for which Rule 506 (or any similar rule then in
effect) promulgated by the U.S. Securities and Exchange Commission August be
available with respect to such negotiation or transaction (including a merger,
consolidation or other reorganization), the holders of Director Units will, at
the request of the Company, appoint a purchaser representative (as such term is
defined in Rule 501) reasonably acceptable to the Company. If any holder of
Director Units appoints a purchaser representative designated by the Company,
the Company will pay the fees of such purchaser representative, but if any
holder of Director Units declines to appoint the purchaser representative
designated by the Company, such holder will appoint another purchaser
representative, and such holder will be responsible for the fees of the
purchaser representative so appointed.
 
(c) Each holder of Director Units will bear their pro rata share (based upon the
amount of consideration received) of the costs of any sale of Director Units
pursuant to an Approved Sale to the extent such costs are incurred for the
benefit of all holders of Common Units and are not otherwise paid by the Company
or the acquiring party. Costs incurred by any holder of Director Units on his or
her own behalf will not be considered costs of the transaction hereunder.
 

6





 
9. Holdback Agreement. No holder of Director Units will effect any sale or
distribution of Director Units during the seven days prior to or the 180-day
period beginning on the effective date of any underwritten Public Offering
(except as part of such underwritten registration), unless the underwriters
managing such underwritten Public Offering otherwise agree.
 
10. Definitions. The following terms are defined as follows:
 
“Affiliate” means, when used with reference to a specified Person, any Person
that directly or indirectly controls or is controlled by or is under common
control with the specified Person. As used in this definition, “control”
(including, with its correlative meanings, “controlled by” and “under common
control with”) shall mean possession, directly or indirectly, of power to direct
or cause the direction of management or policies (whether through ownership of
securities or partnership or other ownership interests, by contract or
otherwise). With respect to any Person who is an individual, “Affiliate” shall
also include, without limitation, any member of such individual’s Family Group.
 
“Board” means the Company’s Board of Directors.
 
“Class A Common Units” means the Company’s Class A Common Units (as such term is
defined in the LLC Agreement).
 
“Class B Common Units” means the Company’s Class B Common Units (as such term is
defined in the LLC Agreement).
 
“Class C Common Units” means the Company’s Class C Common Units (as such term is
defined in the LLC Agreement).
 
“Common Units” means collectively the Class A Common Units, the Class B Common
Units, the Class C Common Units and any other equity securities of the Company
(or its successors) which are not limited to a fixed sum or percentage of par
value or stated value in respect of the rights of the holders thereof to
participate in dividends or other distributions or in the distribution of assets
upon any voluntary or involuntary liquidation, dissolution or winding up of the
issuer of such securities, including any common equity securities of any
successor entity of the Company issued pursuant to a transaction of the type
described in Section 12.16 of the LLC Agreement.
 
“Director Incentive Units” means (i) all Class C Common Units issued hereunder
and (ii) all equity securities issued with respect to the equity referred to in
clause (i) above by way of a unit or stock dividend or distribution or stock or
unit split in connection with any conversion, merger, consolidation or
recapitalization or other reorganization affecting Class C Common Units.
 
“Director Investment Units” means (i) all Class A Common Units issued hereunder
and (ii) all equity securities issued with respect to the equity referred to in
clause (i) above by way of a unit or stock dividend or distribution or stock or
unit split in connection with any conversion, merger, consolidation or
recapitalization or other reorganization affecting Class A Common Units.
 

7


 
 
“Director Units” means the Director Incentive Units and the Director Investment
Units. Unless otherwise provided herein, except in connection with an Approved
Sale or a Public Sale, Director Units will continue to be Director Units in the
hands of any holder of Director Units (except for the Company), and each
transferee thereof will succeed to the rights and obligations of a holder of
Director Units hereunder.
 
“Fair Market Value” per Class A Common Unit, Class C Common Unit or of any other
security as of any given date shall be as determined by the Board based on such
factors as the members thereof, in the exercise of their business judgment,
consider relevant.
 
“Family Group” means, with respect to any Person who is an individual, (i) such
Person’s spouse, former spouse, descendants (whether natural or adopted),
parents and their descendants and any spouse of the foregoing persons
(collectively, “relatives”), (ii) the trustee, fiduciary or personal
representative of such Person and any trust solely for the benefit of such
Person and/or such Person’s relatives or (iii) any limited partnership or
limited liability company the governing instruments of which provide that such
Person shall have the exclusive, nontransferable power to direct the management
and policies of such entity and of which the sole owners of partnership
interests, membership interests or any other equity interests are, and will
remain, limited to such Person and such Person’s relatives.
 
“LLC Agreement” means the Second Amended and Restated Limited Liability Company
Agreement of the Company, as amended from time to time.
 
“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, a governmental entity or any department, agency or
political subdivision thereof or any other entity or organization.
 
“Public Sale” means the sale of Director Units to the public pursuant to an
offering registered under the Securities Act or, after the consummation of an
initial public offering, to the public pursuant to the provisions of Rule 144
(or any similar rule or rules then in effect) under the Securities Act.
 
“Termination Date” means the date that the Director ceases to serve as a
director of any of the WellCare Companies for any reason.
 
“Units” means the Company’s Units (as such term is defined in the LLC
Agreement).
 
“Valuation Date” means, with respect to the Repurchase Option, the date, if any,
that the Company delivers a Repurchase Notice to Director.
 
“WellCare Companies” means the Company and its subsidiaries whether currently
existing or hereafter acquired or formed.
 

8





 
11. Miscellaneous.
 
(a) Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or the effectiveness or validity of any provision in any
other jurisdiction, and this Agreement will be reformed, construed and enforced
in such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.
 
(b) Notices. Any notice hereunder to the Company shall be addressed to the
Company’s principal executive office, Attention: General Counsel, and any notice
hereunder to Director shall be addressed to Director at Director’s last address
on the records of the Company, subject to the right of either party to designate
at any time hereafter in writing some other address. Any notice shall be deemed
to have been duly given when delivered personally, one day following dispatch if
sent by reputable overnight courier, fees prepaid, or three days following
mailing if sent by registered mail, return receipt requested, postage prepaid
and addressed as set forth above.
 
(c) Counterparts. This Agreement August be executed in separate counterparts,
each of which will be deemed to be an original and all of which taken together
will constitute one and the same agreement.
 
(d) Binding Effect. This Agreement shall be binding upon and inure to the
benefit of any successors and assigns to the Company and all persons lawfully
claiming under Director.
 
(e) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to any
rules, principles or provisions of choice of law or conflict of laws (whether of
the State of Delaware or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the State of Delaware.
 
(f) Remedies. The parties hereto acknowledge and agree that money damages August
not be an adequate remedy for any breach of the provisions of this Agreement and
that any party hereto will have the right to injunctive relief, in addition to
all of its other rights and remedies at law or in equity, to enforce the
provisions of this Agreement.
 
(g) Complete Agreement. This Agreement embodies the complete agreement and
understanding among the parties and supersedes and preempts any prior
understandings, agreements or representations by or among the parties, written
or oral, which August have related to the subject matter hereof in any way.
 
(h) Amendments and Waivers. Any provision of this Agreement August be amended or
waived only with the prior written consent of the Company (with approval of the
Board) and Director.
 

9





 
IN WITNESS WHEREOF, the parties hereto have executed this Subscription Agreement
as of the date first written above.
 



 
 
WELLCARE HOLDINGS, LLC
 
By:______________________________
 
 
 
 
 
 
 
____________________________________
 

 




 
 


 
 


 